Citation Nr: 0519906	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-15 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a restoration of a 20 percent rating for a 
residual of a left zygomatic maxillary complex fracture 
consisting of left eyelid ptosis. 


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to June 1974.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an August 2002 
rating decision of the Fort Harrison, Montana Regional Office 
(RO) of the Department of Veterans Affairs (VA) that granted 
a 20 percent rating for zygomatic muscle injury residual of a 
fracture of the left zygomatic-maxillary complex from May 21, 
2001 to January 10, 2002, a 100 percent rating for the 
condition based on surgery requiring convalescence from 
January 10, 2002 to March 1, 2002 and a 10 percent rating 
from March 1, 2002.  The decision also granted a temporary 
evaluation of 100 percent from May 21, 2001 to July 2001 for 
left tempomandibular joint surgery requiring convalescence 
and then a 10 percent rating for the tempomandibular joint 
condition from July 1, 2001.  In his August 2002 notice of 
disagreement (NOD), the appellant only appealed the 
assignment of the 10 percent rating assigned from March 2002 
for residuals of the fracture of the left zygomatic maxillary 
complex.  In an April 2004 Board decision, the undersigned 
remanded the instant claim to the RO to ensure compliance 
with the VCAA.  


FINDING OF FACT

The veteran's left eyelid ptosis does not obscure the pupil 
and is characterized by no more than moderate incomplete 
paralysis; incomplete, severe paralysis of the cranial facial 
nerve is not shown and scars below the eyelid do not result 
in moderate disfigurement and do not meet any of the eight 
characteristics of disfigurement provided by the rating 
schedule. 

CONCLUSION OF LAW

A restoration of a  20 percent rating for the  veteran's left 
eyelid ptosis is not warranted.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
(Code) 8207, 38 C.F.R. § 4.118, Code 7800 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies in 
the instant case.  

As mentioned above, the Board remanded the instant claim to 
the RO in April 2004 to ensure compliance with the VCAA.  The 
Board now finds that the mandates of the VCAA are met.  The 
veteran has been advised of VA's duties to notify and assist 
in the development of the claim.  An April 2004 letter from 
the RO informed him of his and VA's responsibilities in 
claims development and of the type of evidence needed to 
establish his claim.  The initial rating decision in August 
2002 notified the veteran of what the evidence showed and why 
the various ratings were assigned to the his maxillary 
complex fracture residual.  The May 2003 statement of the 
case (SOC) and a February 2005 supplemental SOC notified the 
veteran of applicable laws and regulations, of what the 
evidence showed and why a rating in excess of 10 percent was 
not warranted from March 2002.  Regarding notice content, 
while the veteran was not advised verbatim to submit 
everything he had pertinent to his claim, the April 2004 
letter asked him to either submit or identify (for VA to 
obtain) any additional evidence that might support his claim. 
This was equivalent to advising him to submit everything he 
had in his possession that was pertinent to the claim.  There 
is no further duty to notify.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Regarding the duty to assist, VA has obtained records of 
relevant treatment and evaluation.  VA also provided the 
veteran with medical examinations in June 2002 and May 2003.  
The veteran has not identified any additional evidence 
pertinent to his claim. VA's assistance obligations are met.  
No further assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review.

II.  Higher evaluation

Service medical records reveal the veteran suffered a 
depressed triamalar fracture of the left zygomatic bone and a 
closed fracture of the left orbital floor without any artery 
or nerve involvement in May 1973 after being beaten up by two 
men.  As a result, in June 1973, he received open reduction 
surgery of the left lateral orbital rim with intra-osseous 
wire fixation and open reduction of the left infra-orbital 
rim.

In January 1990, the veteran was granted service connection 
for residuals of left triamalar fractures, including 
headaches rated 10 percent effective May 1989.  In a May 2001 
decision, the RO also granted service connection for deviated 
nasal septum (rated 0 percent) effective May 1989, facial 
scars (rated 0 percent) effective May 1989, left 
tempomandibular joint arthralgia (rated 10 percent) and 
zygomatic muscle injury (rated 10 percent) effective May 
1989.

In March 2002, the veteran filed a claim for damage to the 
facial nerves during surgery performed at the Denver VA 
Medical Center (VAMC).  Because the veteran was already 
service connected for zygomatic muscle injury and the 
veteran's claim concerned problems with the zygomatic 
muscles, the RO considered it as a claim for an increase for 
this already service-connected disability.  

Disability ratings are based on the application of a schedule 
of ratings that reflect average earning impairment in 
civilian occupations due to the particular disability. 
Separate codes identify the disability.  38 U.S.C.A. § 1151; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The RO has currently assigned a 10 percent rating under 
38 C.F.R. § 4.124a, Code 8207, pertaining to paralysis of the 
seventh (facial) cranial nerve.  Under Code 8207, complete 
paralysis of the seventh cranial nerve warrants a 30 percent 
rating.  An incomplete, severe paralysis warrants a 20 
percent rating and incomplete, moderate paralysis warrants a 
10 percent rating.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
complete paralysis whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  (See the Note Following 38 C.F.R. 
§ 4.124a, Code 8412 setting out this definition and 
explaining that it applies to all peripheral nerve injuries).  

An August 2001 VA progress notes show that the veteran had a 
left TMJ reconstruction in May 2001 and had weakness in the 
zygomaticotemporal branch of the left seventh nerve.  As a 
result his brow was sagging over his visual field especially 
when fatigued.  The examining health professional indicated 
that it was unlikely the nerve would recover.  

On VA opthamalogical examination in November 2001, the 
veteran reported that his left eye brow was always slightly 
saggy but it had gotten worse since his jaw surgery and he 
felt like he strained his eyes to be able to see and this was 
making his headaches a little worse.  The temporal aspect of 
the brow was the only part that created a problem for him.  
On physical examination the veteran was unable to raise his 
brow with effort.  The opthamologist's assessment was brow 
ptosis OS due to zygomaticofacial nerve damage and scheduled 
the veteran for direct brow lift of the lateral left brow.  

In January 2002, the veteran received the brow lift surgery.  
As the ptosis was mainly temporal, the lateral two thirds of 
the left brow were chosen to be removed.  There were no 
surgical complications noted.  

A follow-up appointment one week later revealed a well-healed 
incision with minimal erythema over the left brow.  The brow 
was deemed to be in a good position and the ophthalmologist 
commented that the result was excellent. 

On June 2002 VA examination, vision was 20/20 in the left 
eye.  Cranial nerves 3,4 and 6 and the extraocular muscles 
were intact.  Concerning the seventh cranial nerve, the 
veteran was able to wrinkle his forehead, smile, bare his 
teeth and close his eyes tightly and keep them closed tightly 
with resistance.  He had no labial speech and his taste was 
intact.  The assessment was status post paralytic left brow 
ptosis.     

On VA examination in May 2003, the diagnostic assessment was 
mild ptosis of the left lower eyelid.  The ptosis was found 
not to disturb vision.  Pupils were equal, round, regular and 
reacted to light and accommodation.  The corneal light reflex 
was symmetrical.  The uncovered eye had a steady gaze and the 
covered eye stared straight with no jump to fixate.  Cranial 
nerves 3,4, 6 and extraocular muscles were intact.  The 
surgical repair of the ptosis was evident as there was a 1 cm 
length, 2mm wide scar beneath the left eye.  The scar was 
flat in surface and slightly lighter than normal tissue.  
There was no ulceration, adhesions or tenderness or pain on 
palpation and the scar was barely visible.  There was also a 
3 cm length, 2 mm wide flat scar with no ulceration, 
adhesions, tenderness or pain on palpation.  The facial 
changes related to the ptosis of the eyebrow were bothersome 
to the veteran and he considered them disfiguring.  No 
limitations due to scars were described.  

In a March 2005 statement, the veteran contended that the 
January 2002 surgery did not correct his ptosis and he still 
had problems with weakness, drooping etc.  He indicated that 
the examinations performed did not address the paralysis and 
VA would not have a newer examination scheduled even though 
the main problem had never been addressed because he had not 
sought treatment for it.    

Given that the veteran appears to suffer from at least a mild 
degree of ptosis, a rating under 38 C.F.R. § 4.84a, Code 6019 
for ptosis of the eye, unilateral or bilateral, must also be 
considered.  Under this code, if the pupil is not wholly or 
one-half or more obscured, as is the situation in this case, 
the condition is rated under disfigurement.  

In turn, disfigurement of the face is rated under 38 C.F.R. 
§ 4.118, Code 7800.  The Board notes that the rating criteria 
for evaluating skin disorders, including Code 7800 were 
changed, effective August 30, 2002.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800 (2004).  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his or her claim under the criteria that are 
more to his or her advantage. VAOPGCPREC 3-00.  The old 
criteria may be applied for the full period of the appeal.  
Id.  The new rating criteria, however, may only be applied to 
the period of time after their effective date.  Id.  In the 
May 2003 SOC, the veteran was advised of the new rating 
criteria. The RO considered the veteran's disability rating 
under both the old and new rating criteria. The Board will 
also evaluate the veteran's disability under both the old and 
new rating criteria.

Under the old criteria, a 30 percent rating was available for 
a severely disfiguring scar (especially if producing a marked 
and unsightly deformity of the eyelids, lips or auricles), a 
10 percent rating was available for a moderately disfiguring 
scar and a 0 percent rating was available for a slightly 
disfiguring scar.  

Under the new criteria, a disfiguring scar of the face  
warrants a 30 percent rating when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement. 
A 10 percent evaluation is assigned for only one 
characteristic of disfigurement.  Higher ratings are 
available for more severe presentations.
The eight characteristics of disfigurement, for purposes of 
evaluation under the new version of DC 7800 (effective August 
30, 2002), are: (1) scar five or more inches (13 or more 
centimeters) in length; (2) scar at least one- quarter inch 
(0.6 cm.) in width; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo-or hyper-pigmented in an area exceeding 
six square (sq.) inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  

In considering a rating for impairment of the seventh cranial 
nerve, the June 2002 VA examination showed that the veteran 
could wrinkle his forehead, smile, bare his teeth, close his 
eyes tightly and keep them closed tightly with resistance.  
He also had no labial speech and his taste was intact.  The 
May 2003 VA examination revealed only a mild ptosis, with no 
visual problems related to it and at the January 2002 post 
surgical ophthalmological visit, the examining 
ophthalmologist indicated that the brow was in good position 
and the result was excellent.  In short, there is no medical 
evidence of record documenting more than a very mild level 
ptosis or droop.  As no more than a mild level of impairment 
has been demonstrated, the Board finds that the preponderance 
of the evidence does not support an evaluation higher than a 
10 percent for moderate incomplete paralysis.  By it's plain 
meaning, a higher 20 percent rating for severe incomplete 
paralysis of the seventh cranial nerve would require  more 
severe impairment of facial function.  

In considering a rating for facial disfigurement, the 
evidence of record establishes that as of May 2003, the 
veteran had both a 1 cm length, 2mm wide scar beneath the 
left eye and a 3 cm length, 2 mm wide scar beneath the left 
eye.  Both scars were flat in surface and there were no 
ulcerations, adhesions, tenderness or pain on palpation.  The 
smaller scar was slightly lighter than normal tissue and 
barely visible.  Applying the new rating criteria, neither 
visible or palpable tissue loss or gross distortion or 
asymmetry are present and none of the characteristics of 
disfigurement are present.  Consequently, the veteran's 
facial disfigurement has not been shown to warrant either a 
30 percent or 10 percent rating under the new criteria, and 
is thus noncompensable.  

Applying the old criteria, the evidence of record does not 
establish severe or even moderate disfigurement of the face.  
Given that both scars were observed to be extremely small, 
flat and without adhesions and ulcerations, no more than a 
slight disfigurement has been shown.  Consequently, a 
compensable rating cannot be assigned under the old criteria.  

Additional factors that could provide a basis for an increase 
have also been considered.  Notably the record shows the 
ability to perform basic movements of the face associated 
with the seventh cranial nerve and no limitations due to the 
facial scars.

The Board has considered whether the veteran should be 
assigned a separate disability for impairment under 
Diagnostic Code 7800.  Impairments associated with a 
veteran's service-connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.  The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994).

The veteran's primary complaint is that there is residual 
left side facial droop.  As the veteran's 10 percent rating 
under Diagnostic Code 8207 is assigned on the basis of 
moderate incomplete paralysis of the cranial facial nerve, 
assigning a separate rating for disfigurement, or cosmetic 
disability would violate the rule against pyramiding, which 
provides that the rating of the same manifestation under 
different diagnoses is to be avoided. 38 C.F.R. § 4.14.  
There fore, a separate rating for a scar is not warranted.

Finally, the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) was also considered by the RO.  However, 
the record contains no objective evidence that the veteran's 
residual of a left zygomatic maxillary complex fracture 
consisting of left eyelid ptosis resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  
Accordingly, the impairment resulting from the veteran's 
residual of a left zygomatic maxillary complex fracture 
consisting of left eyelid ptosis is appropriately compensated 
by the currently assigned schedular rating.

Accordingly, the Board concludes that the preponderance of 
the evidence does not support an evaluation in excess of 10 
percent for the condition from March 2002.  Thus, the claim 
is denied.  


ORDER

Entitlement to restoration of a 20 percent rating for a 
residual of a left zygomatic maxillary complex fracture 
consisting of left eyelid ptosis is denied.





	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


